Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Li et al. (CN 102720879 A, hereafter “Li”) is considered the closest prior art.
Li discloses a hydraulic servo valve comprising: a valve chamber; a pair of fluid receiving ports; a member disposed between the pair of ports and movable within the valve chamber along an axis, wherein the member comprises a pair of openings, each facing a respective one of the ports to permit fluid to flow from the valve chamber to the ports via the openings in use, wherein a fluid pressure at each of the ports is dependent upon an alignment of each of the openings with a respective one of the ports, and movement of the member along the axis is configured to move the openings into and out of alignment with the ports; and an actuator configured to move the member within the valve chamber along the axis, so as to vary the fluid pressure at each of the fluid receiving ports as aforesaid.
Li fails to anticipate or render obvious the combination of wherein the servo valve further comprises: a spool located within a spool cavity and between a first spool chamber and a second spool chamber, wherein the first spool chamber and the second spool chamber are of varying volume based on the position of the spool within the spool cavity; a supply pressure inlet; and a supply line connecting the supply pressure inlet and the valve chamber; wherein each port is fluidly connected to a respective one of the first and second spool chambers, such that, in use, when the actuator is actuated, the spool moves within the spool cavity to vary the volume of the first and second spool chambers in response to fluid pressure communicated from the ports.  Any further modification to Li would be hindsight.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PAUL J GRAY/Examiner, Art Unit 3753